Dismissed and Opinion Filed October 28, 2019




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00967-CV

GREENER CITY GROUP, INC., GCG-RICCA JV, LLC, THEODORE DREW COLON,
                  AND JACOB B. MOSS, Appellants
                                V.
         RUBEN ZUNIGA, VISIONS INFINITY HOMES, LTD., AND
               GRANITE RE HOLDINGS, LLC, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-04680

                            MEMORANDUM OPINION
                    Before Justices Bridges, Molberg, and Partida-Kipness
                             Opinion by Justice Partida-Kipness

       Before the Court is appellants’ motion to dismiss the appeal. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE

190967F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 GREENER CITY GROUP, INC., GCG-                     On Appeal from the 68th Judicial District
 RICCA JV, LLC, THEODORE DREW                       Court, Dallas County, Texas
 COLON, AND JACOB B. MOSS,                          Trial Court Cause No. DC-16-04680.
 Appellants                                         Opinion delivered by Justice Partida-
                                                    Kipness, Justices Bridges and Molberg
 No. 05-19-00967-CV         V.                      participating.

 RUBEN ZUNIGA, VISIONS INFINITY
 HOMES, LTD., AND GRANITE RE
 HOLDINGS, LLC, Appellees

        In accordance with this Court’s opinion of this date, we DISMISS the appeal and ORDER
that each party bear its own costs, if any, of this appeal.

Judgment entered this 28th day of October, 2019.




                                              –2–